t c memo united_states tax_court bruce p cadwell petitioner v commissioner of internal revenue respondent docket no filed date steven b jacobs for petitioner kevin g croke for respondent memorandum findings_of_fact and opinion parr judge this case is presently before the court on respondent's motion for summary_judgment pursuant to rule of the tax_court rules_of_practice and procedure the motion was filed date all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue unless otherwise indicated by separate notices of deficiency respondent determined additions to petitioner's federal_income_tax for fraud under sec_6653 as follows additions to tax sec sec sec sec year deficiency b b b a b b dollar_figure-0- big_number -- big_number -0- -- big_number -0- -- -- -0- -- big_number -0- -- big_number -- -0- -- -- -- dollar_figure -- -- -- percent of the interest due on the portion of the underpayment attributable to fraud petitioner timely filed his petition and respondent thereafter filed her answer to the petition in her answer respondent alleged the facts on which she relied to support her determinations of additions to tax for fraud petitioner did not file a reply to respondent's answer on date respondent filed a motion under rule c for an order that the undenied allegations in the answer be deemed to be admitted a copy of that motion and the court's notice of filing of motion for order under rule were served on petitioner's counsel by the court on date the notice gave petitioner until date to file a reply in which case respondent's motion would be denied petitioner did not file a reply and on prior to the issuance of the notices of deficiency petitioner agreed that he failed to report income for the tax years but he disagreed with respondent's imposition of the additions to tax for fraud under sec_6653 date the court granted respondent's motion and deemed admitted for purposes of this case the undenied affirmative allegations of fact contained in paragraphs and of respondent's answer rule c on promulgation of our order the pleadings herein were closed see rule sec_34 sec_36 sec_37 sec_38 sec_121 the following findings_of_fact are based upon the allegations in the answer which are deemed to be admitted findings_of_fact petitioner filed federal_income_tax returns in and jointly with his wife pamela marie tinsley-cadwell although aware of his filing obligation petitioner failed to file timely tax returns for tax years through resulting in the omission of dollar_figure of income during the years at issue petitioner received dollar_figure in the form of wage income or self-employment_income as follows year payer income holaday-parks inc dollar_figure holaday-parks inc peter kiewit sons co natkin sheet metal co sun-air sheet metal inc toklat sheet metal inc total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure toklat sheet metal inc dollar_figure toklat sheet metal inc dollar_figure toklat sheet metal inc sandstrom plumbing heating total dollar_figure dollar_figure dollar_figure sandstrom plumbing heating dollar_figure wayne r sandstrom et al ptr dollar_figure dollar_figure total petitioner filed form_w-4 with exempt status during the years and claiming he owed no tax in each of the prior years and expected to owe no income_tax for the current_year petitioner requested his union to withhold information from the internal_revenue_service irs the majority of petitioner's paychecks were signed over to a third party in an attempt to conceal transactions from the irs petitioner was the defendant in the criminal case of united_states v cadwell docket no a91-0022cr d alaska respondent herein is a party in privity with the united_states the prosecuting party in the aforesaid case in that case petitioner was indicted on four counts of income_tax evasion in violation of sec_7201 on date petitioner entered a plea of guilty to counts iii and iv of the indictment for the charged offense of attempted evasion of income_tax relating to his personal income_tax returns for tax years and the district_court accepted petitioner's guilty plea to counts iii and iv of the indictment upon being satisfied that there was adequate factual basis that petitioner did willfully attempt to evade and defeat part of his income_tax for the taxable years and and was therefore guilty as charged petitioner was convicted on his guilty plea and the judgment is final one of the issues in the instant case is whether the additions to tax under sec_6653 should be imposed against petitioner for the taxable years and this same issue was presented and determined against petitioner in the criminal case to the extent that a conviction on counts iii and iv in the indictment is dependent upon a finding that petitioner did willfully attempt to evade or defeat part of his income_tax the prior criminal conviction of petitioner under sec_7201 for the taxable years and is conclusive and binding upon him by reason thereof petitioner is estopped in the instant case under the doctrine_of collateral_estoppel from denying herein that he did willfully attempt to evade or defeat his federal_income_tax liability for the taxable years and and that he knew and believed that the items described in counts iii and iv of the indictment and which are the basis of allegations of fraud in respondent's answer were reportable as taxable_income in and respectively opinion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 sec_6653 provides for the imposition of an addition_to_tax if any part of any underpayment_of_tax required to be shown on the return is due to fraud the burden_of_proof with respect to fraud is upon the commissioner to prove by clear_and_convincing evidence that some part of the underpayment_of_tax was due to fraud with an intent to evade tax sec_7454 rule b 22_tc_1002 that burden can be satisfied by the commissioner by undenied facts deemed admitted under rule c 77_tc_334 70_tc_562 affd without published opinion 621_f2d_439 5th cir 62_tc_260 furthermore if the fraud allegations are deemed admitted by motion under rule c the commissioner may move for judgment on the fraud issue on the basis of the facts deemed admitted pursuant to rule judgment on the pleadings rule summary_judgment or rule submission without trial 73_tc_736 petitioner conceded an understatement_of_tax for each of the years at issue accordingly we must determine whether any part of the underpayment was due to fraud with intent to evade income_tax by petitioner in the case at bar material allegations in the answer with respect to fraud have been deemed to be admitted by our granting of respondent's rule c motion in our view those findings_of_fact clearly and convincingly establish fraud with intent to evade tax for the tax years and fraud is conclusively established by petitioner's prior conviction under sec_7201 for those years 43_tc_68 as to the remaining years--1983 and 1988--there are numerous badges_of_fraud petitioner misrepresented his status as exempt on form_w-4 ie he claimed he owed no taxes for the years at issue but he had unreported income in the amount of dollar_figure in an attempt to conceal his income and evade taxes petitioner withheld information from the irs moreover he signed his paychecks over to third parties in an attempt to conceal transactions from the irs and evade taxes furthermore petitioner knew of his tax_return filing obligation yet he willfully failed to file tax returns for the years at issue the facts admitted establish a pattern of fraudulent conduct including failure to report income and elaborate efforts to conceal that income and to prevent the collection_of_taxes on that income the admitted facts thus constitute clear_and_convincing evidence of fraud for all of the years in issue and respondent's burden_of_proof has been satisfied because the matters admitted are sufficient to satisfy respondent's burden of proving fraud and there exists no genuine issue of any material fact respondent's motion for summary_judgment will be granted rule b an appropriate order and decision will be entered for respondent
